          Case 1:12-cr-00006-CG-B Document 76 Filed 08/05/21 Page 1 of 2                                        PageID #: 166

                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                        JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Supervised Release)

 v.
                                                                                 Case Number: 1:12-CR-00006-001
 FREDDY PAUL FOREMAN, JR.                                                        USM Number: 12501-003
                                                                                 Thomas B. Walsh, Esquire
                                                                                 Defendant’s Attorney

THE DEFENDANT:
     admitted guilt to violation of the five statutory conditions, standard conditions 7, 8, 9, and the special condition of the terms of
 supervision as set forth in the Petition dated 11/3/2017.
      was found in violation of condition(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

       Violation Number                       Nature of Violation                              Violation Ended
      Three special conditions                    New Offenses                                      11/2/2017
      Two special conditions                      New Offenses                                      10/2/2017
                 7                                 Technical
                 8                                 Technical
                 9                                 Technical

The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

        The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
        condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                          August 4, 2021
                                                                          Date of Imposition of Judgment

                                                                          /s/ Callie V. S. Granade
                                                                          Signature of Judge

                                                                          CALLIE V. S. GRANADE
                                                                          SENIOR UNITED STATES DISTRICT JUDGE
                                                                          Name and Title of Judge

                                                                          August 5, 2021
                                                                          Date
        Case 1:12-cr-00006-CG-B Document 76 Filed 08/05/21 Page 2 of 2                                      PageID #: 167
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 2

DEFENDANT:                 FREDDY PAUL FOREMAN, JR.
CASE NUMBER:               1:12-CR-00006-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

 SIXTY (60) MONTHS; said term to run consecutively to the custody sentence imposed in CR 1:18-00105-004 on 8/4/2021.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
